


Exhibit 10.6


[image01.jpg]




PERFORMANCE UNIT AGREEMENT (International)




Name of Employer                _______________________________


Name of Participant:             _______________________________


Name of Plan:                 2015 Ashland Inc. Incentive Plan


Number of Performance Units:         ________


Three-Year Performance Period:        October 1, 20__ through September 30, 20__


Date of Award:                __________________________, 20__


__________________________________________ (the “Employer”) hereby confirms the
grant of a Performance Unit Award (“Award”) to the above-named Participant
(hereinafter called the “Participant”) pursuant to the 2015 Ashland Inc.
Incentive Plan (hereinafter called the “Plan”) (Attachment 1) and this
Performance Unit Agreement (International) (“Agreement”), in order to provide
the Participant with an additional incentive to continue his/her services to and
to continue to work for the best interests of the Employer. The Employer
confirms this Award to the Participant, as a matter of separate agreement and
not in lieu of salary or any other compensation for services, of the number of
Performance Units set forth above, subject to and upon all the terms, provisions
and conditions contained herein and in the Long-Term Incentive Plan Program
Memorandum (“LTIP”) (Attachment 2) and the Plan. Capitalized terms used but not
defined in this Agreement shall have the meanings given such terms in the Plan
or the LTIP, as applicable.
1.    Performance Unit Award. This Award is granted under, and subject to, all
the terms and conditions of the LTIP and the Plan, including, but not limited
to, the forfeiture provision of Section 16(H) of the Plan. In consideration of
this Award, the Participant agrees that without the written consent of Ashland
Inc. (“Ashland”), the Participant will not (i) engage directly or indirectly in
any manner or capacity as principal, agent, partner, officer, director, employee
or otherwise in any business or activity competitive with the business conducted
by Ashland or any of its subsidiaries; or (ii) perform any act or engage in any
activity that is detrimental to the best interests of Ashland or any of its
subsidiaries, including, without limitation, (aa) solicit or encourage any
existing or former employee, director, contractor, consultant, customer or
supplier of Ashland or any of its subsidiaries to terminate his, her or its
relationship with Ashland or any of its subsidiaries for any reason, or (bb)
disclose proprietary or confidential information of Ashland or any of its
subsidiaries to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Ashland and its subsidiaries
(the “Participant Covenants”), provided, however, that section (ii) above shall
not be breached in the event that the Participant discloses proprietary or
confidential information to the Securities and Exchange Commission, to the
extent necessary to report suspected or actual violations of U.S. securities
laws, or the Participant’s disclosure of proprietary or confidential information
is protected under the whistleblower provisions of any applicable law or
regulation. The Participant understands that if he or she makes a disclosure of
proprietary or confidential information that is covered above, he or she is not
required to inform Ashland, in advance or otherwise, that such disclosure(s) has
been made.




Personal and Confidential



--------------------------------------------------------------------------------




[image01.jpg]


Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment with Ashland or its subsidiaries for any reason: (i) Ashland may
eliminate or reduce the amount of any compensation, benefit, or payment
otherwise payable by Ashland or any of its subsidiaries (either directly or
under any employee benefit or compensation plan, agreement, or arrangement) to
or on behalf of the Participant in an amount up to the total amount paid (or
closing stock price of Ashland Common Stock on the payment date multiplied by
the number of shares of Ashland Common Stock awarded) or payable to the
Participant under this Agreement; and/or (ii) Ashland may require the
Participant to pay Ashland an amount up to the total amount paid (or closing
stock price of Ashland Common Stock on the payment date multiplied by the number
of shares of Ashland Common Stock awarded) to the Participant under this
Agreement; in each case together with the amount of Ashland’s court costs,
attorney fees, and other costs and expenses incurred in connection therewith.
Based upon the attainment of the Performance Goals outlined in the LTIP and the
Participant’s continued employment through the last business day of the month
prior to the Crediting Date (as defined below) (the “Vesting Date”), this Award
of Performance Units will be paid to the Participant solely in cash, in an
amount determined by multiplying (x) the number of Performance Units (if any)
earned pursuant to this Award, by (y) the Fair Market Value (as defined in the
Plan) per share of Ashland Common Stock on the date that attainment of the
Performance Goals and payment of this Award is approved in accordance with the
LTIP and the Plan (the “Crediting Date”). After the Crediting Date, payment
shall be made to the Participant as soon as it is administratively possible and
all other conditions hereunder are met.
This Agreement shall not entitle Participant to Ashland Common Stock, or any
dividends or distributions on Ashland Common Stock, or any return or interest on
the contingent cash compensation provided in this Agreement. The cash
compensation shall be calculated in US dollars, but paid in the local currency
of the Participant (as soon as administratively possible) based on the
prevailing currency conversion rate on the Crediting Date.
2.     Change in Control. Notwithstanding the foregoing, and notwithstanding any
provision of Section 12(A) of the Plan to the contrary, this Award shall be
treated as follows in the event of a Change in Control during the Performance
Period and while the Participant remains employed by Ashland:
(i) If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then the Award
shall be treated as follows:
        
(a) If the Change in Control occurs during the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Performance Units will
become vested as of the date of the Change in Control (and payable within 30
days thereafter), determined by multiplying the target number of Performance
Units by a fraction, the numerator of which is the number of days from the first
day of the Performance Period through the date of the Change in Control and the
denominator of which is the full number of days in the Performance Period; and
(II) a pro-rata portion of the Performance Units will be converted to a
time-based, cash-settled Restricted Stock Unit award, with the number of such
Restricted Stock Units determined by multiplying the target number of
Performance Units by a fraction, the numerator of which is the number of days
remaining in the Performance Period after the date of the Change in Control




Personal and Confidential

-2-

--------------------------------------------------------------------------------




[image01.jpg]


and the denominator of which is the full number of days in the Performance
Period, and such Restricted Stock Units will continue to vest, subject to the
Participant’s continued employment through the Vesting Date; provided that any
such outstanding unvested Restricted Stock Units will immediately vest upon the
termination of the Participant’s employment by Ashland without “Cause” (as
defined below), and not as a result of the Participant’s Disability or death,
during the one-year period beginning on the date of the Change in Control.
(b) If the Change in Control occurs after the first twelve (12) months of the
Performance Period, then (I) a pro-rata portion of the Performance Units will
become vested as of the date of the Change in Control (and payable within 30
days thereafter), determined by multiplying the number of Performance Units
earned based upon actual achievement of the Performance Goals up to the date of
the Change in Control by a fraction, the numerator of which is the number of
days from the first day of the Performance Period through the date of the Change
in Control and the denominator of which is the full number of days in the
Performance Period; and (II) a pro-rata portion of the Performance Units will be
converted to a time-based, cash-settled Restricted Stock Unit award, with the
number of such Restricted Stock Units determined by multiplying the number of
Performance Units earned based upon actual achievement of the Performance Goals
up to the date of the Change in Control by a fraction, the numerator of which is
the number of days remaining in the Performance Period after the date of the
Change in Control and the denominator of which is the full number of days in the
Performance Period, and such Restricted Stock Units will continue to vest,
subject to the Participant’s continued employment through the Vesting Date;
provided that any such outstanding unvested Restricted Stock Units will
immediately vest upon the termination of the Participant’s employment by Ashland
without “Cause” (as defined below), and not as a result of the Participant’s
Disability or death, during the one-year period beginning on the date of the
Change in Control.
(ii) If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then the
Performance Units will immediately vest in full (without pro-ration) upon the
date of the Change in Control, based upon (a) the target number of Performance
Shares, if the Change in Control occurs during the first twelve (12) months of
the Performance Period; or (b) the number of Performance Units earned based upon
actual achievement of the Performance Goals up to the date of the Change in
Control, if the Change in Control occurs after the first twelve (12) months of
the Performance Period, and such vested Performance Units will be payable in
cash in an amount determined by multiplying (a) the number of shares of Common
Stock related to the vested Performance Units by (b) the Fair Market Value of
the Common Stock on the date of the Change in Control.
For purposes of this Agreement, “Cause” shall mean (i) the willful and continued
failure of the Participant to substantially perform his or her duties with
Ashland or a subsidiary (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), (ii) willful
engaging by the Participant in gross misconduct materially injurious to Ashland
or a subsidiary, or (iii) the Participant’s conviction of or the entering of a
plea of nolo contendre (or similar plea under the law of a jurisdiction outside
the United States) to the commission of a felony (or a similar crime or offense
under the law of a jurisdiction outside the United States).


For purposes of this Agreement, the Award will not be considered to be assumed,
continued, converted or replaced by the surviving or resulting entity in
connection with the Change in Control unless (i) the Award is adjusted to
prevent dilution of the Participant’s rights hereunder as a result of the Change






Personal and Confidential

-3-

--------------------------------------------------------------------------------




[image01.jpg]


in Control, and (ii) immediately after the Change in Control, the Award relates
to shares of stock in the surviving or resulting entity which are publicly
traded and listed on a national securities exchange.
Any amount vested and payable pursuant to this Agreement in connection with a
Change in Control will be paid in cash within 30 days after such amount becomes
vested as provided herein; provided, however, that to the extent necessary to
comply with Section 409A of the Code, any such vested amount shall be payable
upon the earlier of (i) within 30 days after the Vesting Date; (ii) within 30
days after the Participant’s separation from service (within the meaning of
Section 409A of the Code) or, if the Participant is a specified employee (as
determined by Ashland in accordance with Section 409A of the Code), within 30
days after the first business day that is at least six months after the
Participant’s separation from service; or (iii) within 30 days after the
occurrence of a Change in Control that constitutes a “change in control event”
within the meaning of Treasury Regulation § 1.409A-3(i)(5).
Notwithstanding any other provision of this Agreement, the P&C Committee may, in
its sole discretion, provide for accelerated vesting of the Award at any time
and for any reason.
3.    Adjustments. In the event of any change in the outstanding Ashland Common
Stock by reason of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, split-up,
split-off, spin-off, liquidation or other similar change in capitalization, the
number of Performance Units under this Agreement shall be automatically adjusted
so that the proportionate interest in Ashland Common Stock represented by the
Performance Units shall be maintained as before the occurrence of such event. If
Ashland Common Stock ceases to be listed on the NYSE prior to the Crediting
Date, the Fair Market Value for purposes of this Agreement shall be the closing
price for Ashland Common Stock on the NYSE on the last listing day.
4.     Treatment as Ordinary Wage Compensation. To the maximum extent
permissible by local law, and for all purposes, including but not limited to tax
purposes, the cash compensation payable under this Agreement shall be treated as
regular wage compensation and subject to any applicable taxes or withholding or
other wage or employment laws.
5.     Effect on Employment. This Agreement is not a contract of employment and
it is not a guarantee of employment for life or any period of time. Nothing in
this Agreement interferes with or limits in any way the right of the Employer to
terminate the Participant’s employment at any time subject to and in accordance
with the applicable laws. This Agreement does not give the Participant any right
to continue in the employ of the Employer. The Participant acknowledges that he
is an employee of the Employer and not an employee of Ashland or any other
Ashland affiliate.
6.     Assignment or Transfer of Rights. The Participant may not sell, transfer,
pledge, assign or otherwise alienate or hypothecate any rights under this
Agreement.
7.     Voluntary Waiver Option. The Participant may voluntarily waive any rights
under this Agreement at any time prior to the Crediting Date provided such
waiver is in writing, properly executed and delivered to the Employer.


8.     Compliance with Applicable Law. Payment under this Agreement is subject
to all applicable laws, rules and regulations, and to any approvals by any
governmental agencies as may be required.




Personal and Confidential

-4-

--------------------------------------------------------------------------------




[image01.jpg]


No payment will be made under this Agreement if that payment would result in a
violation of any applicable law.
9.     Complete Agreement. This Agreement, the Plan and the LTIP represent the
entire agreement between the Participant, the Employer and Ashland regarding the
Performance Units. No promises, terms, or agreements of any kind regarding the
Performance Units that are not set forth in this Agreement, the Plan or the
LTIP.
10.     Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
11.     No Third Party Obligors. The Participant acknowledges that the
obligation to make payments due under this Agreement, if any, shall be the sole
obligation of the Employer and shall be unfunded and unsecured. In no event
shall Ashland or any related party other than Employer be obligated to make
payments due under this Agreement.
12.     Specific Participant Acknowledgements and Agreements. In accepting this
Agreement, the Participant acknowledges that: (a) this Agreement is established
voluntarily by the Employer; (b) the grant of rights under this Agreement is
voluntary and occasional and does not create any contractual or other right to
receive future rights, or benefits in lieu of the rights under this Agreement,
even if rights under this Agreement have been granted repeatedly in the past;
(c) the Participant’s execution of this Agreement is voluntary; (d) the rights
under this Agreement are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to Ashland or any affiliate other
than the Employer and are outside the scope of any employment contracts, if any;
(e) the compensation under this Agreement is not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) this Agreement will not be interpreted to form an
employment contract or relationship with the Employer, or Ashland, or any
affiliate of either; (g) the stock price for Ashland Common Stock is unknown and
cannot be predicted with certainty; (h) to the fullest extent permitted by law,
no claim or entitlement to compensation or damages arises from this Agreement
and the Participant irrevocably releases the Employer, Ashland, and their
affiliates, from any such claim that may arise; and (i) the term “actively
employed” as used in Section 1 excludes any termination notice period mandated
under law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law).


    13.     Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
personal data as described in this document by the Employer, Ashland, or their
affiliates, for the exclusive purpose of implementing, administering and
managing the matter governed by this Agreement. The Participant understands that
the Employer, Ashland, or their affiliates, hold certain personal information
about him, including, but not limited to, his name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, or shares of stock or directorships held in the
Employer, Ashland, or their affiliates, details of all matters governed by this
Agreement and the Employer’s employment of the Participant (“Data”). The
Participant understands that the Employer, Ashland, or their affiliates, may
transfer Data amongst themselves as necessary for the implementation,
administration and management of this Agreement, that Data may be transferred to
any third parties assisting in the implementation, administration and management
of this


Personal and Confidential

-5-

--------------------------------------------------------------------------------




[image01.jpg]


Agreement, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he may request a list with the names and addresses of any potential recipients
of the Data by contacting their local human resources representative. The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing matters governed by this Agreement,
including any requisite transfer of such Data as may be required to a broker or
other third party. The Participant understands that Data will be held only as
long as is necessary to implement, administer and manage their rights under this
Agreement, including but not limited to any applicable retention period
necessary for effective or lawful administration of this Agreement. The
Participant understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any amendments to
Data that are required by applicable law or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his local human
resources representative. The Participant is not obligated to consent to the
collection, use, processing and transfer of Data. However, the Participant
understands that if he refuses to grant consent under this Section by failing to
accept this Agreement he will not receive any compensation pursuant to this
Agreement, and that if he subsequently withdraws his consent under this Section
he will forfeit any rights he may have obtained under this Agreement. The
Participant understands that he may contact his local human resources
representative for more information on the consequences of his refusal to
consent or withdrawal of consent.
14.    Electronic Delivery. The Participant consents and agrees to electronic
delivery of any documents that the Employer may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Participant understands that, unless
earlier revoked by the Participant by giving written notice to Ashland Inc.,
Attn: Shea Blackburn 50 E. RiverCenter Blvd. P.O. Box 391, Covington, KY 41011,
this consent shall be effective for the duration of the Award.
15.    Confirmation of Agreement. Subject to the terms and conditions specified
herein and of the Plan, this Award of Performance Units shall be confirmed by
execution of this Agreement and delivery thereof no later than
__________________, 20____, to the Employer at Ashland Inc., Attn: Shea
Blackburn 50 E. RiverCenter Blvd. P.O. Box 391, Covington, KY 41011. The right
to the Award of Performance Units under the Plan shall expire if not accepted by
_________________, 20____, as set forth above.


IN WITNESS WHEREOF, THE EMPLOYER has caused this instrument to be executed and
delivered effective as of the day and year first above written.


Ashland inc.




By:    ________________________________


Name: ________________________________


Title:    ________________________________






Personal and Confidential

-6-

--------------------------------------------------------------------------------




[image01.jpg]




I hereby elect to receive this Award of Performance Units subject to the terms
and conditions of the Plan and the LTIP. My election to accept this Award of
Performance Units is effective ______________________, 20_____. I hereby
acknowledge receipt of a copy of the Plan, Prospectus, and Ashland’s most recent
Annual Report and Proxy Statement (the “Prospectus Information”). I represent
that I am familiar with the terms and provisions of the Prospectus Information
and hereby accept this Award on the terms and conditions set forth herein and in
the Plan, and acknowledge that I had the opportunity to obtain independent legal
advice at my expense prior to accepting this Award.




_____________________________________________________________________________
Name                                Date










































































Personal and Confidential

-7-